[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE: PLAINTIFF'S OBJECTION (#116) AND PLAINTIFF'S MOTION FOR PROTECTIVE ORDER (#118)
The defendant moved for non-suit against the plaintiff for failure to respond to a request for production that included certain psychiatric records. The plaintiff contends that these records contain no information regarding the injuries sustained in this accident, and that production of them would result in an unnecessary invasion of the plaintiff's privacy. On May 11, 1992, the court denied the motion for nonsuit and agreed to inspect the disputed records in camera to determine their relevance to the instant proceeding.
Through no fault of either counsel a delay occurred in this in camera inspection, as previously submitted records evidently went astray in the court system. At any rate, another copy of the records was submitted under seal on May 24, 1993, and was examined on May 25.
This court is of the opinion that the information in the records bears no relationship to the accident and the injuries claimed except in one respect the claims in paragraph 4h and 4i of the complaint that the plaintiff suffers from "emotional upset and mental anguish" and "anxiety, fatigue . . . [and] apprehension." To the extent these claims remain in the complaint and are pursued at trial by the plaintiff, the information in the records is relevant and the court orders the records to be produced. To the extent the claims are waived by the plaintiff, the information in the records is immaterial to this action the plaintiff is not placing her mental state in issue, and her privilege remains intact. The court orders the plaintiff to amend the complaint and orders preclusion of such claims at trial, or orders release of the disputed records, one or the other at her election, on or before June 18, 1993. CT Page 5494
PATTY JENKINS PITTMAN, J.